Citation Nr: 1012519	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-45 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from December 1948 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim of entitlement to TDIU.  The appellant 
submitted a Notice of Disagreement in January 2009 and 
timely perfected his appeal in November 2009.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his November 2009 Substantive Appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).

The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, and 
mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The test 
is whether a particular job is realistically 
within the physical and mental capabilities 
of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to 
discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  In a pertinent 
precedent decision, the VA General Counsel concluded that 
the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, 
without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2009).

In the present case, the appellant is service-connected for: 
bilateral hearing loss, considered 50 percent disabling; 
bilateral tinnitus, considered 10 percent disabling; and for 
a shell fragment wound scar of the scalp, considered 
noncompensable.  The combined evaluation for compensation 
purposes is 60 percent.  The appellant has argued that as 
his bilateral hearing loss and bilateral tinnitus are of 
common etiology, they should be considered together in order 
to meet the requirements set forth under 38 C.F.R. 
§ 4.16(a).  The Board concurs.  

Using the combined ratings table set forth in 38 C.F.R. 
§ 4.25, the appellant's bilateral hearing loss and bilateral 
tinnitus are considered to be 55 percent disabling.  
38 C.F.R. § 4.25 states that combined values ending in five 
will be adjusted upward to the nearest number divisible by 
10, i.e. 60 percent.  Therefore, the appellant has met the 
60 percent requirement to be eligible for TDIU.  Id.

Review of the record reveals that neither the VA 
audiological examination provided in August 2007 nor the VA 
examination addendum provided in November 2007 addressed the 
question of whether the appellant is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected audiological disabilities.  In Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held 
that when VA provides a veteran with a medical examination 
related to a claim, the examination must be adequate.  Here, 
the examination report and addendum are clearly inadequate 
and a new VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC is requested to obtain a 
new VA examination to ascertain whether 
the appellant is unable to secure or 
follow a substantially gainful 
occupation as a result of his service-
connected bilateral hearing loss and 
bilateral tinnitus.  The VA examiner 
should thoroughly review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
examination and note this has been 
accomplished in the VA examination 
report.  A thorough rationale should be 
provided for any opinion rendered.

2.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claim for TDIU 
should be readjudicated.  If the claim 
remains denied, a Supplemental Statement 
of the Case should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

